Citation Nr: 1126344	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-47 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a right knee disorder, claimed as cartilage removal and problems with his anterior cruciate ligament.  

5.  Entitlement to service connection for residuals of basaloid squamous cell carcinoma, also claimed as radical neck dissection and cyst removal.

6.  Entitlement to service connection for bad joints/bone degeneration.


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1964 to November 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his August 2009 claim, the Veteran asserted entitlement to service connection for numerous disabilities.  The Board has recharacterized these claims as noted above.  Specifically, the Veteran's claims for entitlement to service connection for basaloid squamous cell carcinoma cancer, radical neck dissection, radiation, follow-up for cancer and removal of cyst have been recharacterized as entitlement to service connection for residuals of basaloid squamous cell carcinoma.   Furthermore, the Veteran's claim of entitlement to service connection for cartilage removal/ACL has been recharacterized as entitlement to service connection for a right knee disorder.  

The issues of entitlement to service connection for residuals of basaloid squamous cell carcinoma and entitlement to service connection for bad joints/bone degeneration are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have left ear hearing loss for VA compensation purposes, and his right ear hearing loss has not been shown to be related to active service.

2.  The Veteran's tinnitus has not been shown to be related to active service.

3.  The Veteran is not shown to have hepatitis C or any residuals thereof.  

4.  The Veteran's right knee disorder has not been shown to be related to active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  The criteria for service connection for hepatitis C, or for any residual disability thereof, have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2010). 

4.  The Veteran's right knee disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of a letter from the RO to the Veteran dated October 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

With regard to the Veteran's claim of service connection for hepatitis C, the Veteran has not been afforded a VA examination in support of his claim.  In the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has considered whether a VA examination with regard to the Veteran's claim of entitlement to service connection for hepatitis C is necessary for proper adjudication, but has determined that the Veteran has not met the threshold for an examination.  There is no evidence of that the Veteran acquired hepatitis C during service and the Veteran has not submitted any evidence that he currently has a diagnosis of hepatitis C.  

With regard to the claims of service connection for bilateral hearing loss, tinnitus and a right knee disorder, the Veteran was afforded VA examinations in support of those claims during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additional examination with regard to any of the issues addressed in this section of the decision is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist for those issues.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for bilateral hearing loss, tinnitus, hepatitis C and a right knee disorder.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran first claimed entitlement to service connection for these conditions in August 2009.  A May 2010 rating decision denied entitlement to service connection for each condition.  The Veteran submitted a Notice of Disagreement (NOD) in June 2010.  The RO issued a Statement of the Case (SOC) in October 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in December 2010.  

Bilateral Hearing Loss & Tinnitus

As noted above, the Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  Initially, the Board notes that certain diseases, to include organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran appears to contend that he currently experiences hearing loss and tinnitus as a result of his active duty service.  Specifically, during his December 2009 VA examination the Veteran asserted that he was exposed to helicopter engine noise.  

The Veteran's service treatment records are negative for significant findings associated with the Veteran's claimed hearing loss and tinnitus.  The Veteran's November 1964 enlistment audiogram shows auditory thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
0
LEFT
0
0
0
NR
0

Prior to November 1, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  When converted to ISO units, the November 1964 auditory thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
NR
5
LEFT
15
10
10
NR
5

An August 1966 hearing examination was normal but tested only whispered voice and spoken voice recognition.  Both were 15/15 bilaterally.  The Veteran's 1968 discharge audiogram shows auditory thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
5
LEFT
15
10
5
5
5

The examination also tested auditory thresholds at 6000 Hertz which were 5 decibels and 35 decibels for the right and left ears, respectively.  

Post-service treatment records show no report of hearing loss or tinnitus until the December 2009 VA examination.  During that examination the Veteran reported experiencing both hearing loss and tinnitus.  He stated that the tinnitus was annoying, but that he had gotten used to it.  He indicated that he noticed the ringing more when he slept in certain positions and that the noise sounded like a high-pitched tuning fork in his ear.  With regard to his hearing loss the Veteran stated that he had difficulty understanding speech, especially in the presence of background noise.  The examiner noted the Veteran's military history as a helicopter crewman and that the Veteran reported that he was exposed to helicopter engine noise and wore hearing protection.  The Veteran stated that his tinnitus had its onset approximately six years earlier after cancer surgery, but that he also "had the ringing before he had surgery for cancer."  Upon physical examination, the Veteran's auditory thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
35
40
LEFT
10
10
20
30
35

Furthermore, speech recognition scores were 96 percent bilaterally.  The examiner stated that Veteran demonstrated excellent word recognition ability, that tympanograms were within normal limits bilaterally and that acoustic reflex test results were unremarkable.  The examiner diagnosed normal bilateral hearing from 250 Hz to 2000 Hz and mild to severe sensorineural hearing loss from 3000 Hz to 8000 Hz.  Constant bilateral tinnitus was also diagnosed.  The examiner stated that, after a review of the Veteran's service medical records, a personal interview and audiometric testing, it was his opinion that the Veteran's hearing loss and tinnitus were less likely as not a result of noise exposure during military service.  

As an initial matter, there is no competent evidence of record reflecting that the Veteran demonstrated hearing loss of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss cannot be granted on a presumptive basis.

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Here, there is current evidence of tinnitus.  With regard to hearing loss, the December 2009 examination report reflects that auditory thresholds in at least one of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 decibels or greater in the right ear.  The criteria for a hearing loss disability were not met for the left ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies and the auditory thresholds for at least three of the frequencies was not 26 decibels or greater.  See 38 C.F.R. § 3.385.  Furthermore, speech recognition scores were not less than 94 percent.  As such, the Veteran meets the criteria for hearing loss according to 38 C.F.R. § 3.385 in the right ear only.  

There is no competent medical opinion of record linking the Veteran's current right ear hearing loss or tinnitus to acoustic trauma in service.  To the contrary, it was specifically noted in the December 2009 VA examination report that those conditions were not due to active duty service.  Thus, the Veteran's claim for service connection for hearing loss and tinnitus must fail on a direct basis.  

Additionally, the Veteran has not asserted that his hearing problems or tinnitus date back to service or shortly after service.  Indeed, with regard to his tinnitus, the Veteran stated that the onset of his tinnitus was six years prior to his December 2009 VA examination, after surgery for cancer; although he noted he had ringing prior to the cancer surgery.  The Board acknowledges the Veteran's contentions that his hearing loss and tinnitus are a result of active duty service; however, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, including the existence of a specific disorder or the etiological basis of any such disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between the Veteran's hearing problems and service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  Indeed, the Veteran is certainly competent to indicate when the ringing in his ears started.  In the absence of an allegation that the ringing started in service, however, he is not competent to attribute his hearing loss and tinnitus (with onset many years after service) to his period of service.  The Veteran's lay statements are outweighed by the other evidence of record, including the December 2009 VA examination report, which indicates that the Veteran's hearing problems and tinnitus are not due to service.  

In conclusion, the Board finds that there is a preponderance of evidence against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Because the preponderance of the evidence is against the claims, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and those issues must be denied.

Hepatitis C

The Veteran has also claimed entitlement to service connection for hepatitis C.  The Veteran's precise assertions regarding this issue are somewhat unclear.  The Board has reviewed the entirety of the evidence of record, including but not limited to the Veteran's written statements, his service treatment records and all VA and private medical records.  

The Veteran's service treatment records are entirely negative for any findings associated with hepatitis of any type.  In addition, a review of post-service treatment records shows no evidence of complaints, treatment or diagnoses regarding hepatitis.  

The sole indication that hepatitis C has ever been diagnosed consists of reports in VA and private post-service treatment records wherein the Veteran indicated having a history of hepatitis C.  The Veteran indicated being treated for hepatitis C in 1970 with hospitalization and again in the 1990s.  He stated that both occurrences had resolved.  The Veteran also reported an occurrence of hepatitis B in 1984.  

In this case, the evidence currently constituted in the record fails to show that the Veteran has active hepatitis C or any residuals thereof.  That is, although the Veteran has reported a history of hepatitis C, there is no showing that the Veteran currently has active hepatitis C.  Moreover, the veteran has not demonstrated any evidence of a current disability which is shown to be related to hepatitis C.  The Board has considered the Veteran's contentions, but finds that service connection is not warranted because there is no persuasive evidence that the Veteran actually has active hepatitis C or any residuals thereof.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1110, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  In the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of current active hepatitis C or any residuals thereof, the claim must be denied.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Right Knee Disorder

The Veteran has also claimed entitlement to service connection for a right knee disorder.  As noted above, this condition was first claimed as entitlement to service connection for cartilage removal/ACL.  As the record reflects that the Veteran underwent arthroscopic right knee surgery in 1997 the Board has recharacterized the issue as entitlement to service connection for a right knee disorder.  The relevant evidence includes service treatment records, private treatment records, VA treatment records and a VA examination report.  

The Veteran's service treatment records indicate that he injured his right knee in January 1967 while stationed in San Francisco.  The admission diagnosis was a traumatic injury to the right knee.  At that time the Veteran reported that he injured his knee while playing football and that he heard a "loud pop" and began experiencing pain inferior to the patella at that time.  The examiner noted that there was a blow to the lateral aspect of the Veteran's right knee.  An abrasion around the involved knee was noted, but the joint was not particularly tender.  There was minimal effusion and the joint was stable.  Collateral and cruciate ligaments were intact and there was full range of motion.  No pain was noted on rotation.  The examiner's impression was probable contusion with a secondary hemarthrosis.  X-rays of the knee were within normal limits.  Records indicate that two days later there was no limitation in range of motion.  Slight effusion was indicated, but little tenderness.  Subsequently, service treatment records are negative for findings associated with the right knee, and the Veteran's discharge examination shows no complaints of any knee problems.  

Post-service private treatment records indicate that the Veteran has undergone numerous right knee arthroscopic surgeries, starting in 1977.  Records also indicate that a meniscectomy was performed in November 1997.  

VA treatment records from July 2009 indicate that the Veteran complained of bilateral knee pain on both extreme flexion and extension, particularly with weight-bearing.  The Veteran indicated that he was taking nonsteroidals and was referred to physical therapy.  Radiographic imagery from that time showed slightly bony demineralization.  Moderate narrowing of the right lateral knee joint compartment, with squaring of the femoral and tibial articulating margins consistent with degenerative arthrosis, was noted.  Prominent spur formations around the right superior patellar articulating margins were also shown.  Bony ossifications over the posterior knee joint was indicated, as was curvilinear vascular soft tissue calcification.  Records from September 2009 show that the Veteran reported leg pain with a history of 20 years.  He stated that he had open knee surgery on his right knee in the 1970s to remove torn cartilage and has since had multiple arthroscopies and cortisone injections.  VA physical therapy records from October 2009 show that the Veteran presented with a history of bilateral knee pain secondary to moderate degenerative joint disease.  The Veteran indicated that he was able to remain active.  The examiner noted that the Veteran's gait was within normal limits.  Range of motion and strength were both normal.  The examiner diagnosed bilateral knee degenerative joint disease.  

The Veteran was afforded a VA examination in support of his claim in February 2010.  During that examination the Veteran reported that he started having right knee pain in the mid-1970s.  The Veteran stated that he did not recall any specific injury and that the onset of the pain was insidious.  The Veteran reported that he could not recall the precise nature of his knee problem in the 1970s, but he stated that he saw physicians for his right knee and eventually underwent a surgical procedure for removing cartilage.  He also stated that he had an arthrotomy to the lateral aspect of the right knee and that he had had problems since that time.  The Veteran rated his pain as a 6 or 7 out of 10 and stated that it was located within the entire joint.  He complained of pain in the medial and lateral aspects of the right knee, as well as the posterior aspect.  He also complained of a popliteal mass and swelling.  He reported difficulties with occupational and daily living activities and that he had had episodes where the knee gave way.  Physical examination revealed a slightly antalgic gait.  There was palpable crepitus on range of motion testing.  Range of motion studies revealed flexion from zero to 110 degrees, with complaints of pain from 90 to 110 degrees.  There was no further loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive testing.  There was tenderness to palpation along the medial and lateral joint lines in the peripatellar region.  There was also tenderness in the popliteal region.  The examiner noted a vague feeling of a Baker's cyst in the medial popliteal space.  The knee had a valgus angulation on weight-bearing and ambulation.  Increased laxity on Lachman's test was also noted.  The knee was stable to varus and valgus pressure, with increased laxity with valgus.  Mild swelling was indicated.  The examiner diagnosed right knee degenerative joint disease, status post arthotomy and arthroscopies.  The examiner noted that service treatment records contained one entry involving complaints of a right knee injury from football.  That incident was thoroughly discussed.  The examiner also cited the Veteran's separation examination, which was negative for findings associated with the right knee.  Furthermore, the examiner noted the Veteran's statements that he did not have any problems with his right knee until the mid-1970s, and did not recall any injury on active duty.  The examiner noted the lack of interim notes indicating chronic care during active service or following the Veteran's separation from service.  He stated that the Veteran's current right knee condition was less likely than not related to the Veteran's treatment while on active duty.  

A claimant is responsible for supporting a claim for benefits under laws administered by the VA, and the Veteran was clearly advised of the need to submit medical evidence demonstrating both the presence of the claimed condition and a nexus or relationship between that condition and service.  The Veteran has presented no evidence of any link between his current right knee disorder and any incident of service beyond his own unsupported statements.  

The Veteran has clearly expressed his belief that his current right knee disorder is related to service and the Board does not doubt his sincerity.  The Veteran, however, is not competent to offer an opinion on a matter clearly requiring medical expertise, including the medical nature and etiology of his claimed condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between the Veteran's claimed condition and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).   In sum, his lay report is outweighed by the other evidence of record, including the VA examination report, which indicates that the Veteran's current right knee disorder is not related to service.

In conclusion, the most persuasive and probative evidence of record fails to demonstrate that the Veteran's right knee disorder began during active service or is causally related to any incident of active service.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for hepatitis C is denied. 

Entitlement to service connection for a right knee disorder is denied.


REMAND

The Veteran has also claimed service connection for bad joints/bone degeneration and residuals of basaloid squamous cell carcinoma.  Additional development is necessary on each of these issues.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO/AMC for further action as described below.

As noted above, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date of which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e) (2010). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne and other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

In addition, the Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include hepatobiliary cancers; oral, nasal and pharyngeal cancer; bone and joint cancer; skin cancers (melanoma, basal, and squamous cell); breast cancer; female reproductive system cancer (cervix, uterus, ovary); testicular cancer; urinary bladder cancer; renal cancer; leukemia (other than chronic lymphocytic leukemia); abnormal sperm characteristics and infertility; spontaneous abortion; neonatal or infant death and stillbirth in offspring of exposed individuals; low birthweight in offspring of exposed individuals; birth defects (other than spina bifida) in offspring of exposed individuals; childhood cancer (including acute myelogenous leukemia) in offspring of exposed individuals; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorder, including Parkinson's disease and amyotrophic lateral sclerosis; chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, ulcers); immune system disorders (immune suppression, autoimmunity); circulatory disorders; amyloid light-chain amyloidosis; endometriosis; and effects of thyroid homeostatis; gastrointestinal tumors (esophageal, stomach, pancreas, colon, rectum); and brain tumors, or any other disability not specified.  See Notice, 72 Fed. Reg. 32395-407 (June 12, 2007); see also Notice, 68 Fed. Reg. 27630-27641 (May 20, 2003); Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999). 

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran has verified service in the Republic of Vietnam during the Vietnam era.  He is therefore presumed to have been exposed to Agent Orange.  Accordingly, the precise nature of his cancer is of crucial import.  If the Veteran's original cancer is one of those listed in the presumptive regulations then service connection is warranted.  If the original cancer is not one of those listed in the presumptive regulations then service connection is not warranted on a presumptive basis, but may still be warranted on a direct basis.  

There is a voluminous amount of medical evidence currently of record.  The Veteran's treatment for cancer apparently dates back to 1998, and includes the removal of several cysts, dissection of the neck and radiation treatment.  The precise nature of the Veteran's original cancerous growth is currently unclear.  In addition, the Veteran has not been afforded a VA examination regarding this issue, and the evidence of record is insufficient for the Board to render a decision.  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Finally, with regard to the Veteran's claim of service connection for bad joints/bone degeneration, the Board requires additional clarification from the Veteran on the precise nature of this claim.  As such, the Board finds that there is insufficient evidence of record on which to render a decision on that issue.  

For the reasons stated above, and in order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and inform him of the status of his claim.  The RO/AMC should ask the Veteran to provide more specific information on the nature of his claim of entitlement to service connection for "bad joints/bone degeneration."  In addition, the RO/AMC should obtain any VA treatment records from any VA facility the Veteran may have frequented dated after October 2009, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  If indicated by the Veteran's response or by any additional records received, the RO/AMC should schedule the Veteran for an appropriate VA examination in support of his claim of entitlement to service connection for "bad joints/bone degeneration."  

3.  The RO/AMC should also schedule the Veteran for a VA oncology examination to determine the nature of his basaloid squamous cell carcinoma.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and be reviewed by the examiner.  Following a thorough evaluation the examiner is asked to determine the precise nature of the original cancer demonstrated by the Veteran.  Specifically, the examiner should indicate whether the Veteran's primary cancer was one of those included among the presumptive diseases in 38 C.F.R. § 3.309(e).  If the examiner determines that the Veteran's primary cancer is not one of those listed in that section he/she should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cancer is due to in-service exposure to an herbicide agent or otherwise due to or the result of service or any event or injury in service.  A complete rationale for any opinion offered must be included in the report.  

4.  Finally, the RO/AMC should readjudicate the claim on appeal, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


